DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 3-6 fail to comply with 37 C.F.R. 1.84(m) because they make improper use of shading that reduces legibility.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11-17, and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Dow et al. (US 2012/0043185).
 	Dow et al. shows a combine header with a cutterbar 110 configured to cut crops and 
a belt system 104/106/108/300 configured to facilitate movement of the cut crops toward a feeder house.  The belt system includes a first conveyor 104 with a belt 300 and a second conveyor 106 with a belt 300.  The first belt and the second belt being configured to move the cut crops laterally toward a belt 108 at the center of the combine header.  A plurality of crop ramps 112 are coupled to the cutterbar via flat sections 302 of the crop ramps and via flex arms 310 of the combine header.  Curved sections 206/208 extend from the flat section to facilitate transfer of the cut crops to the belt system.  The cut crops travel along a surface of the curved section in a first direction.  Flanges 204 extend from the curved section so that they hover above the belt 300 of the belt system to prevent dirt from flowing in a second direction which is oriented opposite to the first direction.  The lateral movement of the cut crops on the first conveyor are in a third direction which is orthogonal to the first direction and the second direction.
 	Each crop ramp further includes a groove 202 provided on one side of the respective crop ramp along the curved section and the flange of the respective crop ramp.  The groove is configured to receive a tongue structure 200 of the curved section and flange of a neighboring crop ramp of the plurality of crop ramps.  This groove and tongue structure prevents hairpinning of the cut crops between the respective crop ramp and the neighboring crop ramp.
 	The plurality of crop ramps 112 includes a left set of crop ramps adjacent the first conveyor 104 and a right set of crop ramps adjacent the conveyor 106.  The left set of crop ramps including crop ramps with grooves on a left side of the crop ramps and the right set of crop ramps including crop ramps with grooves on a right side of the crop ramps (see paragraph 0042).
 	Each of the crop ramps includes a texture provided between the curved section and the flange that is formed by ribs 408 that are configured to trap dirt particles underneath the flange.  The ribs 408 define panels extruding from the flange that are configured to structurally support the flange and the curved section.  The ribs 408 connected to the flange 204 inwardly of the bend 208 of the curved section defines a vertical wall that reduces an effective volume underneath the crop ramp that is exposed to the belt system of the combine header.  As described above, Dow shows generally all the structure required by claims 1-6, 8, 11-17, and 19-20.


Allowable Subject Matter
Claims 7, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A DEUBLE/Primary Examiner, Art Unit 3651